Citation Nr: 1141932	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left arm disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1973 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that he developed a chronic left arm disability as a result of a motorcycle accident experienced during active service.  Service treatment records do indicate that the Veteran had a motorcycle accident at Minot AFB, North Dakota, in August 1974 and that his left arm had abrasions which required suturing.  It is indicated that following the accident, the Veteran was placed on limited duty for several days and that pain was the primary manifestation.  Essentially, the Veteran contends that he has a chronic disability of the left elbow that began with this in-service accident.  

There is very little in regard to post-service treatment records.  The Veteran has submitted a letter dated in December 2008 from Michael J. Bryan, M.D., a private physician, who indicates that an olecranon spur was diagnosed in the left elbow.  Dr. Bryan noted that the Veteran had come into his office complaining of pain in the elbow 18 months earlier; however, he also noted the Veteran's in-service motorcycle accident and stated that the olceron spur is contributory to pain and "could be a result of the accident in 1974."  Because Dr. Bryan provided some evidence of nexus, further development is required before final appellate consideration.  

Dr. Bryan also discussed a radiographic examination.  Efforts must be made to secure records from Dr. Bryan, to include radiographic studies, and copies should be associated with the claims file.  Following this, and regardless if any records are received, the Veteran should be should be provided a VA orthopedic examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  In this regard, after obtaining the appropriate waiver, records from Dr. Bryan should be obtained-these records should include radiographic studies.  If records are unavailable, a notation should be made in the file.  

2.  Schedule the Veteran for a VA orthopedic examination for the purposes of determining the etiology of any current left arm disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left arm disability was caused by the Veteran's service, to include the August 1974 motorcycle accident at Minot AFB, North Dakota.  A rationale must accompany any opinion.  

3.  Following any additional indicated development, conduct a de novo review of the claim on the merits.  Should the claim not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claims file to the Board for final appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


